Exhibit 10.6 KOCH MEDIA Terms Summary Parties Playlogic International NV, having its registered office and place of business at World Trade Centre, C-Tower 10th Floor, Strawinskylaan 1041, 1msterdam, including all its affiliates, duly represented by Willem W. Smit, CEO of Playlogic, hereinafter referred to as “Supplier”; and Koch Media GmbH having its registered office and place of business at Gewerbegebiet 1, A-6604 Höfen, Austria, hereinafter referred to as “Koch” Supplier and Koch individually referred to as “Party” and jointly referred to as “Parties”. Whereas Supplier has certain Products that it wishes to have Distributed in the Territory for the Term And Whereas Koch wishes to (have) these products distributed in the Territory for the Term Parties have entered into consultation with one another and have reached agreement on the conditions on which Koch will distribute the Product for Supplier in the Territory for the Term for which purpose Supplier will grant Koch an exclusive license, as laid down in this Terms Summary. DefinitionsESD: Electronic Software Download Product(s): Titles listed in Appendix 1 and Appendix 2 on the platforms listed in Appendix 1 and Appendix 2. Units: hardcopies of the Products. Territory: GAS (Germany, Austria, Switzerland), FRANCE, French part of Benelux, UK, Spain, Portugal, Italy, Scandinavia Term:two (2) years from the launch of each Product (title) on the market. An exclusive three (3) months sell off period will be authorised by Supplier at the end of the Term. IP Rights /Intellectual Property Rights: any patent, registered design, copyright, design right, trade mark, service mark, as well as any application to register any of the aforementioned rights, trade secrets, know-how, sui generis rights in databases and any other intellectual or industrial right of whatever nature in any part of the world, including the Source Code. MG: minimum guarantee of the amount of Units as reflected in Appendix 1. MG Amount: MG multiplied by Export Price. Export Prices: export prices reflected in Appendix 1. Parties explicitly agree that the Export Prices in Appendix 1 are bottom Day1 prices and that they present an assumption of the actual export prices and that the actual amounts due can therefore increase Day1: day 1 amount of Units as mutually planned, subject to timely release are reflected in Appendix 1. Bottom Day1 RRP: minimum recommended retail price as reflected in Appendix 1. RRP: recommended retail price including applicable VAT. SOR Units: sales or return units. These are the difference amounts of units between day-1 quantity and MG quantity as per Appendix 1. COGs: Cost of Goods which shall mean the cost in relation to the manufacturing of the Product Units on the different applicable sku´s including printed parts and platform holder licence fees as indicated in Appendix 3. MDF: marketing development fund. Koch’s Obligations Koch will distribute the Product during the Term, in the Territory. Koch ensures to release the Products as per quarters indicated in Appendix 1, provided that the Products are delivered on time to Koch by Supplier to ensure such releases. The Products will be considered to be delivered on time when Supplier has delivered the Products to Koch, latest on the Wednesday, the week before the release date of this Product. Koch undertakes the task of marketing; of retail promotion and ofpress work for the Supplier's Products in the Territory. Koch is obliged to spend MDF costs with a minimum of 10% per Unit of Koch's trade price, based on Day1 figures as indicated in Appendix 1 for the Supplier's Products. On request of Supplier Koch will send proofs of the expenditure. In case this 10% per Unit on the MDF is not spent for any reason, the Export Price will be increased by 10% per Unit. Koch may shift marketing funds between Products in order to achieve maximum impact (i.e. spend more on one title and less on another). Marketing plans and assets will be submitted to Supplier before use, as to obtain prior written approval. In case approval or comments are not communicated with Koch within a period of 3 working days, the submitted plans and assets will be deemed to be approved. Koch will ensure there will be transparency with regard to the marketing efforts in all Territories. Supplier may request marketing invoices as proof of the spent marketing budget. Koch will undertake its best endeavours to make the sale of the Products successful. Distribution rights Supplier grants Koch an exclusive license to distribute the Product in the Territory for the Term. Koch is not in any case authorized to sell/distribute (or have sold or have distributed) the Products outside the Territory. The licence of rights concerning ESD are non-exclusive. Parties acknowledge and agree that Koch obtains the limited distribution rights as described above in this section only with regard to Products (to be) sold as standalone products. The distribution rights relating to the Products listed in Appendix 1 and 2 are not applicable to any sequels, prequels, adaptations, add-ons or any other not specifically mentioned derivatives, and are limited to the mentioned platforms. IP Rights Koch acknowledges that it has paid no consideration for the IP Rights and that any and all IP Rights in, and/or pertaining to the commercial exploitation of the Product are the property of Supplier or Supplier’s Licensors, as the case may be. Koch further acknowledges that nothing in this Terms Summary, nor the use by the Koch of any of the IP Rights, shall be construed as vesting the title to any of the IP Rights in Koch. Koch shall not register, seek to register or cause to be registered, or otherwise assert ownership in any of IP Rights includingtrademarks. Koch will not have the right to sublicense its rights granted by Supplier under this Terms Summary without written approval of Supplier. PC Fairytale Fights The release of the Title Fairytale Fights on the PC platform (on ESD and retail) will be delayed to avoid potential impact of PC piracy on console sales. The delay between the releases to be communicated to Koch in due time by Supplier. ESD revenue for Koch PC Digital: 60-40% profit sharing (60% for Supplier and 40% for KOCH).KOCH will have the non-exclusive license regarding ESD rights with 60% of revenues for Supplier and 40% for KOCH. Revenue will be reported by both Parties on a quarterly basis. Both Parties are free to take on PC distribution on ESD deals at all times. A List of PC games available for ESD is indicated in appendix 2. Both Parties shall communicate potential ESD deals as soon as possible to the other Party and in writing to ensure clarity and avoid redundancy or duplication. Exception: Supplier’s own ESD portal (www.gamessence.com) will be exclusive to Supplier with 100% of revenues remaining with Supplier. Obscure Console digital distribution on Obscure: The Aftermath regarding PSP on PSN: 30% of the net revenues collected by Supplier will be due to Koch by Supplier. Koch will maintain the MG and Day1 as agreed and reflected in Appendix 1. Supplier will send on a quarterly basis for the Term the official report from Sony on the console digital activity. Distribution Margin All RRPs shall be kept flexible for best results in open discussion between Koch and Supplier. Bottom Day1 RRPs mentioned in Appendix 1 will be considered to be minimum Day1 RRPs (except in case of Sudoku Ball Detective – which may be reduced to 29.99 Euros as minimum RRP to be mutually agreed upon between Parties). For example: Fairytale Fights X360 and PS3 Bottom Day1 RRP to be 49.99 euro minimum with a target of 59.99 euro. For the avoidance of doubt, the Bottom Day1 RRP is a minimum. Amounts to be paid/due will be calculated on the basis of actual amounts received. The parties will calculate any buy prices of Koch according to the formula as laid down in Appendix 1. The MG and MG Amounts relating to a particular title in (a particular part of) the Territory will only be applicable if this title is not banned in (a particular part) the Territory. Same applies if in Germany no USK rating of 18 (or lower) can be obtained. Sell off ONLY With regard to SOR Units: if a specific Product does not generate positive sales (means sell through less than 20%) for a period of 3 (three) consecutive months in sum and the Product has been on the market for at least 12 (twelve) months, Koch is allowed to release this SOR Units of this Product for a sell-off. Koch has to give prior written notice to the Supplier. Sell-offs are defined as sales on the basis of a dealer price under [5€] (five Euro). In these cases the net revenue (after all trade discounts, bonuses, settlement discounts as well as taking into account authorised and expected returns as well as returns that have been received) is split between Koch and the Supplier on a 30/70- basis (thirty per cent for Koch and seventy per cent for Supplier). Delivery The Products shall be delivered free of charge: - for the German stock, the Italian stock and the French stock for Switzerland: to KOCH Media GmbH, Gewerbegebiet, A-6604 Höfen, Austria -For the French stock: to SCP Warehouse 39 zone industrielle de Bethune 2, 39 rue des Bethunes, 95000, St Ouen L aumone -For the UK stock: FXMS Ltd, Unit B&D Lutyens Industrial Centre Bilton Road Basingstoke RG24 8LJ -For the Spanish Stock: PROEIN, S.L. / Koch Media S.L Doctor Severo Ochoa, 37 Polígono Industrial Casablanca 2 Edificio 4 – Puerta 4 A 28100 ALCOBENDAS MADRID SPAIN If fees or expenses to Koch should arise from the delivery of the Products due to a failure by Supplier, they can be charged back to the Supplier. Payment Supplier will invoice Koch the COGs amount for the MG number of units. Koch will pay at least 1 (one) week before Supplier places the manufacturing order at the manufacturer. Supplier will invoice Koch for the Day1 amount (which is the Day1 units multiplied by the Export Prices), minus the prepaid COGs. which is payable within 60 (sixty) days after delivery at the warehouse appointed by Koch, With respect to the SOR units, Koch will pay the number of units sold through at 60 days after delivery at the warehouse appointed by Koch and every 30 days thereafter. Sold through units to be determined based on official sell-through reports (GFK and Chart Track data) multiplied by the appropriate factor to cover the entire market. In case of needed price protection (partially or in full) with regard to i) the SOR Unit part of the Day1, and ii) the MG part of the Day1 only up to 20% of the MG as per Appendix 1, Koch may request a credit note from Supplier, which will be deducted from the payable amount by Koch to Supplier upon market information and sales reports, no sooner than 60 (sixty) days after release of the Product in the Territory, unless otherwise agreed by Supplier in writing in exceptional cases of extremely poor sell through. Returns Parties have agreed that no general returns provision is applicable, except fordefective units. Koch will have 100% return facility for SOR Units, but only if the Product is not selling. In case Koch applies for a 100% return credit nota, Koch will provide the SOR Units to Supplier and will waive its exclusive distribution rights with regard to this specific Product. Writedown Provision Koch cannot decrease the Bottom Day1 RRP for a specific Product before 60 (sixty) days after release of this Product.However, Supplier and Koch agree to come to an understanding in special cases where the Product is not selling. After 60 (sixty) days from release of this Product, Parties agree to discuss a decrease of the Bottom Day1 RRP in good faith and in both Parties best interest based on regular market feedback provided by Koch. The Parties agree on a price protection of 20% of the purchase price which will be covered by Supplier in case of overstock issues and when it becomes necessary. In the event that the price protection applies, and the amount bases on the 20% of the purchase price as mentioned above under this section,does not fully cover Koch’s losses made with regard to these unsold (not finally sold) Units , Koch may place orders at Supplier against COGs, as indicated in Appendix 3 only for compensation. This placement of orders by Koch will be negotiated between Parties, in evidence of official sell through figures, multiplied by the appropriate factor and in good faith between both Parties. Defectives The Supplier agrees that defect Units or Units sent back to Koch as defectives by Koch´s customers or end users will be reported to the Supplier and upon instruction will be destroyed at Koch’s expense or returned at Supplier’s cost. In both cases Supplier will credit Koch the price Koch has originally been billed for. Re-orders Koch can place re-orders with Supplier, but Parties agree that these re-orders have to be consistent (and not lower) to the minimal manufacturing amount of units that the manufacturer requires. Subsequent period an additional licensing period may be added to the Term, only if and when explicitly agreed upon by both Parties in writing. Marketing Samples Koch will receive 75 (seventy five) Units per Territory per sku free of charge from Supplier. Any additional Units to be used as marketing samplesKoch will be able to receive from Supplier against COGs, with a maximum of 150 (hundred fifty) Units per Territory. These Units will under no circumstance be sold as a retail Product by Koch. Standard coop fees unless the Parties have agreed otherwise the following standard coop fees will apply: none. Reporting In the first two months of the launch of any Product, a monthly detailed sales and marketing reports per Territory will be sent by Koch for the Territories to Supplier. For the remaining period of the Term, Koch will provide Supplier with a quarterly detailed sales report. Extra printed parts In order to help Koch stock-manage inventory in all countries Supplier agrees to let Koch repackage stock with different language sleeves. Should the situation arise that Koch has surplus inventory of a title in one language version and have a need for this product in another language version, Supplier agrees to supply Koch extra printed parts at the cost of printing so that Koch may repackage inventory. Cost for printing and repackaging are borne by Koch. In addition to above terms the parties agree that the General Distribution Terms & Conditions (enclosed) as well as the General Delivery Conditions for Delivering Products to the Central Warehouse in Madrid (as long as they do not infringe on first parties shipping requirements) including the Cost Summary shall apply. Supplier confirms the receipt of the following documents: Ø Terms Summary Ø General Distribution Terms & Conditions Ø General Delivery and Warehousing Terms , on Playlogic represented by Name titles Höfen, on KOCH Media GmbH represented by Dr.
